Citation Nr: 0612776	
Decision Date: 05/03/06    Archive Date: 05/15/06	

DOCKET NO.  03-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to basic eligibility to nonservice-connected 
disability benefits. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefit sought on 
appeal.  The veteran, who had active service from April 1992 
to June 1992, appealed a decision to the BVA, and the case 
was referred to the Board for appellate review.  


FINDING OF FACT

The veteran did not serve in the active service for ninety 
(90) days or more during a period of war and was not 
discharged or released from such service for a service-
connected disability during a period of war.  


CONCLUSION OF LAW

The requirements for basic eligibility for nonservice-
connected pension benefits have not been met.  38 U.S.C.A. 
§§ 1521(j), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.3(3), 3.102, 3.159, 3.203 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in October 2002.  While this notice does 
not provide any information concerning the effective date 
that could be assigned should pension benefits be granted, 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet App. Mar 3, 
2006), since this decision affirms the RO's denial of pension 
benefits, the veteran is not prejudiced by the failure to 
provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered in the 
case, the pertinent laws and regulations and a rationale for 
the decision reached in denying the claim.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim(s).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's claim.  

The veteran essentially contends that he meets the basic 
service requirements for nonservice-connected disability 
pension benefits.  More specifically, reference is made to 
38 C.F.R. § 3.3(3)(ii) which provides that the service 
requirements for pension benefits are met if the veteran was 
discharged or released from service for a service-connected 
disability, or at the time of his discharge had a service-
connected disability which in medical judgment would have 
justified a discharge for that disability.  Reference has 
also been made to psychiatric symptomatology that was 
reportedly present during service.  Therefore, a favorable 
determination has been requested.  

Under VA laws and regulations applicable to claims for 
nonservice-connected disability pension benefits, a threshold 
requirement for a favorable decision is evidence that the 
veteran performed the requisite service.  Under 38 U.S.C.A. 
§ 1521(j), a veteran meets the service requirements for 
nonservice-connected disability pension if the veteran served 
in the active service: (1) for ninety (90) days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety (90) 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
(90) days or more in two or more separate periods of service 
during more than one period of war.  VA regulations also 
provide that the basic service requirements for pension 
benefits can be satisfied if the veteran served in the active 
service, and if the time of his discharge he had a service-
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability.  

Furthermore, when evidence is submitted by a veteran for 
purposes of establishing entitlement to VA benefits, the VA 
may accept such evidence of service submitted by a veteran, 
such as a DD Form 214, without verification from the 
appropriate service department, if the document is a document 
issued by the service department, the document contains the 
needed information as to length, time, and character of 
service and, in the opinion of the VA, the document is 
genuine and the information contained is accurate.  However, 
when a veteran does not submit evidence of requisite service 
for the benefit sought, the VA shall request verification 
from the service department.  Service department 
determinations are binding on the VA for purposes of 
establishing service in the United States Armed Forces.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

In this case, the evidence of record at the time the veteran 
filed a claim for nonservice-connected pension benefits 
included a DD Form 214 (Certificate of Release of Discharge 
from Active Duty).  That document showed the veteran served 2 
months and 3 days of active service between April 1992 and 
June 1992.  The character of that service was described as an 
entry level separation and the narrative reason for the 
separation was entry level performance/conduct.  

Based on that item of evidence, the RO denied the veteran's 
claim in April 2003 on the basis that he had served less than 
ninety (90) days of active service.  After the veteran's 
representative expressed disagreement with that decision and 
indicated that the veteran clearly met the service 
requirements set forth in 38 C.F.R. § 3.3(3)(ii), the RO 
obtained a medical opinion from a VA physician and requested 
the facts and circumstances surrounding the veteran's 
discharge from service from the service department.  

However, the information from the service department does not 
substantiate the veteran's contention that he was discharged 
for a service-connected disability or that he had such a 
disability at the time of his discharge that would have 
justified a discharge for that disability.  Service 
department records show that the veteran was given an entry 
level separation by reason of his "negative Navy/military 
attitude."  The character and reason for the veteran's 
separation shown in service records is binding on the VA and 
this information clearly shows that the veteran was not 
discharged or released from active service for a service-
connected disability, specifically a back or psychiatric 
disorder.  Therefore, service records do not demonstrate that 
the veteran was discharged for a service-connected 
disability.  If the veteran believes that the reason for his 
separation from service is incorrect, his recourse is with 
the service department, not the VA because service department 
determinations on such matters are binding on the VA.

Nor does the evidence demonstrate that at time of the 
veteran's discharge he had a service-connected disability 
which in medical judgment would have justified a discharge 
for that disability.  As indicated above, the service 
department was not of the opinion that the veteran had a 
disability which warranted a discharge for such a disability, 
and the veteran has not submitted any medical evidence 
demonstrating that his back disability would have justified a 
discharge for that disability.  The RO, on the other hand, 
obtained a medical opinion from a VA physician who indicated 
that in his judgment a review of the veteran's service 
medical records showed that the back condition in service 
would not have justified a discharge for that disability.  

The Board has also considered the veteran's contention 
regarding psychiatric symptomatology which he reports was 
present during service, but a BVA decision dated in March 
1998 found that the veteran did not have an acquired 
psychiatric disorder related to service and concluded that a 
psychiatric disorder was not incurred in or aggravated by 
active service.  The veteran has submitted no medical 
evidence which in any way demonstrates that he had a 
psychiatric disorder in service and that such a disorder was 
of such a severity that would have justified a discharge for 
that disability.  Accordingly, the Board concludes that the 
veteran has not met the basic service requirements for 
nonservice-connected disability pension benefits.  


ORDER

Basic entitlement to nonservice-connected pension benefits is 
denied. 



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


